Opinion issued May 23, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00336-CV
____________

IN RE TOM DICKSON, MARY JANE DICKSON, AND BUSHWACKER, INC.,
Relators



Original Proceeding on Petition for Writ of Mandamus



 
O P I N I O N
	Relators, Tom Dickson, Mary Jane Dickson, and Bushwacker, Inc.,  filed a
petition for writ of mandamus complaining that Judge Wainwright (1) abused his
discretion when he signed an order on March 15, 2002, directing Bushwacker, Inc.
to produce (1) all financial statements of any type submitted by the Dicksons to the
IRS or anyone else, (2) the Dicksons' tax returns for 1998 through the present, and
(3) documents regarding profitability of Bushwacker, the value of Bushwacker and
the alleged lost business value of Bushwacker, including but not limited to all
documents showing valuations of Bushwacker by its owners and all documents
regarding profitability of Bushwacker and the income received by its owners.
	The Court has reviewed the petition for writ of mandamus, the response
thereto, and the reply thereto. (2)  The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.





1.    	The Honorable Dale Wainwright, judge of the 334th District Court of
Harris County, Texas.  The underlying suit is Bushwacker, Inc. v. Trammel Crow
Company, Trammel Crow Houston, Ltd., and Woodlake RPFII Limited Partnership,
trial court cause no, 1999-29538.
2.    	The Clerk of this Court is directed to file the reply even though it was
received after the deadline set by this Court's order of April 18, 2002.